Citation Nr: 0011473	
Decision Date: 05/01/00    Archive Date: 05/09/00

DOCKET NO.  98-13 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a right kidney 
disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a gastrointestinal 
disorder, including entitlement as due to an undiagnosed 
illness.

5.  Entitlement to service connection for memory loss and 
fatigue, including entitlement as due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant had active service from November 1984 to 
November 1988, and from October 1990 to June 1991, with 
service in the Southwest Asia theater of operations from 
November 1990 to June 1991.

This appeal arises from a June 1995, Department of Veterans 
Affairs (VARO), Jackson, Mississippi rating decision, which 
denied the appellant entitlement to service connection for 
PTSD, a right kidney condition, gastrointestinal problems, 
memory lapses and fatigue, and hypertension.

The merits of the issues of service connection for memory 
loss and fatigue, including as due to an undiagnosed illness, 
and of service connection for PTSD are addressed in the 
remand appended to this decision.


FINDINGS OF FACT

1.  The appellant had active service from November 1984 to 
November 1988, and from October 1990 to June 1991, with 
service in the Southwest Asia theater of operations from 
November 1990 to June 1991.

2.  The record contains evidence of a current diagnosis of 
PTSD based upon the appellant's report of various in-service 
stressors.

3.  The appellant has not submitted competent medical 
evidence that he currently has a right kidney disorder.

4.  The appellant has not submitted competent medical evidence 
that he currently has hypertension.

5.  Competent medical evidence does not indicate that the 
appellant currently has a chronic gastrointestinal disorder 
that originated during, or as a result of service, or that he 
has a gastrointestinal disorder due to an undiagnosed illness.

6. Competent medical evidence indicates that the appellant 
currently has memory loss and fatigue due to an undiagnosed 
illness


CONCLUSIONS OF LAW

1.  The appellant's claim for service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The appellant has not submitted evidence of a well 
grounded claim for entitlement to service connection for a 
right kidney disorder.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The appellant has not submitted evidence of a well 
grounded claim for entitlement to service connection for 
hypertension.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The appellant has not submitted evidence of a well 
grounded claim for entitlement to service connection for a 
gastrointestinal disorder.  38 U.S.C.A. § 5107(a) (West 1991).

5.  The appellant's claim for service connection for memory 
loss and fatigue is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for PTSD, a right 
kidney disorder, hypertension, a gastrointestinal disorder, 
and memory loss and fatigue.  Under pertinent law and VA 
regulations, service connection may be granted if either 
disability was incurred or aggravated during service, or as a 
result of service, or if either an acquired psychiatric 
disorder, calculi of the kidney, or hypertension manifested to 
a compensable degree within one year thereafter.  38 U.S.C.A. 
§§ 1101, 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.309 
(1999).  It is not necessary to have a diagnosis of a 
particular disability during service, but it is necessary to 
have manifestations sufficient to establish that a disability 
was present.  38 C.F.R. § 3.303(d) (1999).

Additionally, compensation for certain disabilities due to 
undiagnosed illnesses may be granted.  The pertinent 
regulation, in its entirety, is as follows:

     (a)(1) Except as provided in paragraph (c) of 
this section, VA shall pay compensation in 
accordance with chapter 11 of title 38, United 
States Code, to a Persian Gulf veteran who exhibits 
objective indications of chronic disability 
resulting from an illness or combination of 
illnesses manifested by one or more signs or 
symptoms such as those listed in paragraph (b) of 
this section, provided that such disability:
     (i) became manifest either during active 
military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later 
than December 31, 2001; and
     (ii) by history, physical examination, and 
laboratory tests cannot be attributed to any known 
clinical diagnosis.
     (2)  For purposes of this section, "objective 
indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, 
non-medical indicators that are capable of 
independent verification.
     (3)  For purposes of this section, 
disabilities that have existed for 6 months or more 
and disabilities that exhibit intermittent episodes 
of improvement and worsening over a 6-month period 
will be considered chronic. The 6- month period of 
chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that 
the signs or symptoms of the disability first 
became manifest.
     (4)  A chronic disability resulting from an 
undiagnosed illness referred to in this section 
shall be rated using evaluation criteria from part 
4 of this chapter for a disease or injury in which 
the functions affected, anatomical localization, or 
symptomatology are similar.
     (5)  A disability referred to in this section 
shall be considered service connected for purposes 
of all laws of the United States.
     (b)  For the purposes of paragraph (a)(1) of 
this section, signs or symptoms which may be 
manifestations of undiagnosed illness include, but 
are not limited to:
     (1)  Fatigue 
     (2)  Signs or symptoms involving skin
     (3)  Headache
     (4)  Muscle pain
     (5)  Joint pain
     (6)  Neurologic signs or symptoms
     (7)  Neuropsychological signs or symptoms
     (8)  Signs or symptoms involving the 
respiratory system (upper or lower)
     (9)  Sleep disturbances
     (10)  Gastrointestinal signs or symptoms
     (11)  Cardiovascular signs or symptoms
     (12)  Abnormal weight loss
     (13)  Menstrual disorders.
     (c)  Compensation shall not be paid under this 
section:
     (1)   If there is affirmative evidence that an 
undiagnosed illness was not incurred during active 
military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf 
War; or
     (2)  If there is affirmative evidence that an 
undiagnosed illness was caused by a supervening 
condition or event that occurred between the 
veteran's most recent departure from active duty in 
the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or
     (3)  If there is affirmative evidence that the 
illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.
     (d)  For purposes of this section:
     (1)  The term "Persian Gulf veteran" means a 
veteran who served on active military, naval, or 
air service in the Southwest Asia theater of 
operations during the Persian Gulf War. (2)  the 
Southwest Asia theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq 
and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, 
the Persian Gulf, the Arabian Sea, the Red Sea, and 
the airspace above these locations.

38 C.F.R. § 3.317 (1999).

The initial question to be answered regarding the issues on 
appeal is whether the appellant has presented evidence of a 
well grounded claim; that is, a claim which is plausible.  If 
he has not presented a well grounded claim, his appeal must 
fail and there is no duty to assist him further in the 
development of his claim because such additional development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464, 1467-68 (Fed. Cir. 1997).  Although the 
claim need not be conclusive, it must be accompanied by 
supporting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is plausible.  Tirpak 
v. Derwinski, 2 Vet.App. 609 (1992).  

The appellant must demonstrate three elements to establish 
that a claim is well grounded.  First, the appellant must 
present medical evidence of a current disability.  Second, the 
appellant must produce medical or, in some instances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury.  Finally, the appellant must offer medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Epps, 126 F.3d at 1468-69; 
Caluza v. Brown, 7 Vet.App. 498 (1995); Layno v. Brown, 6 
Vet.App. 465 (1994); Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).

The appellant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 C.F.R. 
§ 3.303(b) (1999), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that the same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of symptomatology 
was demonstrated thereafter, and includes competent evidence 
relating the current condition to that symptomatology.  Savage 
v. Gober, 10 Vet.App 488, 495-98 (1997).  

A well-grounded claim for compensation under 38 U.S.C. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of:  (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99 (May 3, 1999).  

With respect to the second and fourth elements of well-
groundedness for disability due to undiagnosed illness, 
VAOPGCPREC 4-99 indicates that evidence the illness is 
"undiagnosed" may consist of evidence that the illness 
cannot be attributed to any known diagnosis or, at minimum, 
evidence that the illness has not been attributed to a known 
diagnosis by physicians providing treatment or examination.  
The type of evidence necessary to establish a well-grounded 
claim as to each of these elements may depend upon the nature 
and circumstances of the particular claim.  Medical evidence 
would ordinarily be required to satisfy the fourth element, 
although lay evidence may be sufficient in cases where the 
nexus between the chronic disability and the undiagnosed 
illness is capable of lay observation.  

For purposes of the second and third elements, VAOPGCPREC 4-
99 indicates that the manifestation of one or more signs or 
symptoms of undiagnosed illness or objective indications of 
chronic disability may be established by lay evidence if the 
claimed signs or symptoms, or the claimed indications, 
respectively, are of a type which would ordinarily be 
susceptible to identification by lay persons.  If the claimed 
signs or symptoms of undiagnosed illness or the claimed 
indications of chronic disability are of a type which would 
ordinarily require the exercise of medical expertise for 
their identification, then medical evidence would be required 
to establish a well-grounded claim.  With respect to the 
third element, a veteran's own testimony may be considered 
sufficient evidence of objective indications of chronic 
disability, for purposes of a well-grounded claim, if the 
testimony relates to non-medical indicators of disability 
within the veteran's competence and the indicators are 
capable of verification from objective sources.

1.  Entitlement to service connection for post traumatic 
stress disorder.

As a preliminary matter, the Board finds that the appellant's 
claim for service connection for post traumatic stress 
disorder is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  A well-grounded service connection 
claim for PTSD has been submitted when there is "[1] medical 
evidence of a current [PTSD] disability; [2] lay evidence 
(presumed to be credible for these purposes) of an in-service 
stressor, which in a PTSD case is the equivalent of in-
service incurrence or aggravation; and [3] medical evidence 
of a nexus between service and the current PTSD disability."  
Cohen v. Brown, 10 Vet.App. 128, 137 (1997) (citations 
omitted).

A diagnosis of PTSD was rendered during a VA mental disorders 
examination in April 1995.  The diagnosis was predicated on 
the appellant's account of his Persian Gulf experiences.  He 
also offered an account of the stressors in his testimony in 
the February 1996 hearing on appeal.  He claimed that he 
viewed dead bodies, encountered small arms fire while 
stationed as a guard in defense of a perimeter, and felt 
threatened when 250 Iraqi soldiers suddenly came out of their 
hiding places behind the appellant's unit and surrendered.  
His testimony is presumed credible for the purpose of 
determining whether the claim is well grounded.  Accordingly, 
the Board finds that the requirements for a well-grounded 
PTSD claim have been met.

2.  Entitlement to service connection for a right kidney 
disorder.

The Board will now review the appellant's medical history 
regarding his claim for service connection for a right kidney 
disorder.

A June 1990 military examination reported that the appellant 
denied any history of kidney stone or blood in his urine.  

A military redeployment examination was conducted in May 
1991.  The appellant reported a history of a kidney stone, 
and reported hospitalization for a possible kidney stone on 
the right.  His condition was described as resolved, and his 
genitourinary examination was described as normal. 

A November 1991 VA treatment entry reported that the 
appellant requested a test for exposure to sand flies while 
in Saudi.  He denied any other medical difficulties and had 
no complaints.

May 1992 VA treatment entries reported that the appellant 
complained of stomach problems with epigastric pain in his 
lower back.  He had no hematuria or dysuria.  His abdomen was 
soft with mild epigastric tenderness without rebound.  The 
diagnosis was GERD (gastroesophageal reflux disease) vs. 
renal stone "(doubt)."  KUB (kidney, urinary, and bladder) 
x-ray to rule out renal stones revealed a calcific density in 
his pelvis had the appearance of a phlebolith.  No urinary 
calculi were demonstrated.  The assessment was GERD.  

A June 1994 VA treatment entry reported that the appellant 
again complained of back and abdomen pain with nocturia 5 to 
6 times without blood noted in urine, of 2 to 3 years 
duration.  He claimed that he had had abdominal pain since 
going to Desert Storm and had been evaluated for kidney 
stones but never passed any.  The diagnostic impression was 
of possible IBS (irritable bowel syndrome).  X-ray of his 
abdomen in June 1994 revealed no evidence of mass or 
organomegaly.  The impression was normal KUB.

A September 1994 VA Persian Gulf examination reported that 
the appellant complained of lower back and suprapubic pain.  
He indicated that he had been hospitalized in Saudi Arabia in 
March of 1991 after experiencing back pain and hematuria.  He 
reported that investigations included IVP (intravenous 
pyelogram), the results of which were not clearly known by 
him, but no stone was visualized and the total 
hospitalization was for 1 week.  He claimed that since 
returning, he had continued to experience lower back pains on 
and off, 1 to 2 times per week, which were sharp in nature 
with no radiation, and lasted for 1/2 hour.  No history of 
hematuria or of passing a stone was indicated.  Genitourinary 
examination was normal.  The initial impression was rule out 
calculi (uretal) with labs pending.

A VA examination was conducted in October 1994.  The 
appellant again reported a history of back and flank pain 
while in the Persian Gulf.  He claimed that he was found to 
have hematuria along with the pain and a diagnosis of kidney 
stone was made.  However, he reported an IVP which was done 
later did not show a stone and he was not aware of having 
passed a stone.  He claimed that for the past several months 
he had had recurrences of abdominal pain which tended to be 
in the morning and occur approximately 3 times per week for 2 
hours.  It was suggested the he have a urology consultation 
for evaluation of his lower abdominal pain and an opinion 
with respect to his nephrolithiasis.  It was noted that he 
had been seen on several occasions with lower abdominal pain, 
but had never been noted to have hematuria.  A history of 
nephrolithiasis, awaiting urology consult was noted.  

A September 1995 entry reported that the appellant complained 
of abdominal pain and reported a history of intermittent 
symptoms which had recently become worse and included 
frequency of urination at night.  He indicated a 4-year 
history of abdominal problems off and on with past 
evaluations.  Pertinent diagnostic impression was of chronic 
abdominal pain.

A VA general medical examination was conducted in February 
1995.  The appellant reported a history of the onset of back, 
flank and suprapubic colicky pain while in the Persian Gulf 
accompanied by hematuria.  He claimed that a diagnosis of 
kidney stone was made, but an IVP performed later did not 
show a stone and no stone was recovered.  He claimed that for 
the past several months he had had recurrences of abdominal 
and back pain which tended to be worse in the morning and 
persisted for approximately 2 hours.  A pyelitis, 
nephrolithiasis examination reported that KUB did not show 
evidence of stones within the urinary tract.  There was a 
small phlebolith present.  The appellant reported mild almost 
daily attacks of colic.  

At his February 1996 hearing on appeal, the appellant 
reported that he had blood in his urine in Saudi Arabia.  He 
claimed that he was told he had a kidney stone and would pass 
it, but he did not recall having any sensation that he passed 
a stone.  He claimed that he had lower back pain and lower 
stomach pain.  He claimed that it felt as if there was 
tremendous pressure on his kidney or bladder or something, 
which lasted for 3 1/2 to 4 hours after he awakened.  He 
denied noticing any blood in his urine since Iraq.  However, 
he reported that his urine was dark and that he was once told 
that he had a uric acid problem related to gout, later 
diagnosed as rheumatoid arthritis in 1995.

The Board finds that the evidence does not establish that the 
appellant has a chronic kidney disorder that was incurred or 
aggravated during service.  In so finding the Board places 
emphasis on the appellant's available service medical records 
which merely indicate a history of a "possible" kidney 
stone, which was described as resolved at the time of his May 
1991 military redeployment examination, with a normal 
genitourinary examination; and his post service medical 
records reveal no urinary calculi in May 1992, and normal x- 
ray studies of the kidneys, ureters and bladder in June 1994.  
The Board is not aware of the existence of additional relevant 
evidence that could serve to well ground the appellant's 
claim.  As such, there is no further duty on the part of the 
VA under 38 U.S.C.A. § 5103(a)(West 1991) to notify the 
veteran of the evidence required to complete his application 
for service connection for the claimed disabilities.  See 
McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet.App. 69, 77-78 (1995).  That 
notwithstanding, the Board views its discussion as sufficient 
to inform the appellant of the elements necessary to well 
ground his claim and to explain why his current attempt fails.

The assertions of the appellant that he currently has a kidney 
disorder that originated during service are insufficient to 
satisfy the nexus requirement because they are statements from 
a layperson with no medical training or expertise to determine 
diagnoses or medical causation.  Espiritu v. Derwinski, 2 
Vet.App. 492, 494-5 (1992) (holding that the Board is not 
required to entertain unsupported lay speculation on medical 
issues).  As the appellant has not submitted competent medical 
evidence that he has a right kidney disorder related to his 
active service, his claim must be denied as not well grounded.  
Epps, 126 F.3d at 1467-68.  As such, there is no further duty 
on the part of the VA under 38 U.S.C.A. § 5103(a)(West 1991) 
to notify the appellant of the evidence required to complete 
his application for service connection for a right kidney 
disorder.  McKnight, 131 F.3d at 1484-85; Robinette, 8 
Vet.App. at 77-78.  

In this case, VARO fulfilled its obligation under section 
5103(a) in its Statement and Supplemental Statement of the 
Case, in which the appellant was informed that the reason for 
the denial of his claim was that there was no objective 
medical evidence to substantiate that he currently has a right 
kidney disorder that was incurred or aggravated during 
service.  Additionally, by this decision, the Board is 
informing the appellant of what is necessary to make his claim 
well grounded.

3.  Entitlement to service connection for hypertension.

A June 1990 military examination reported that the appellant 
denied any history of high or low blood pressure.  

A May 1991 military redeployment examination was conducted, 
and the appellant denied any history of high or low blood 
pressure.  His blood pressure was 137/59 and 124/68.

A November 1991 VA treatment entry reported that the 
appellant requested the test for exposure to sand flies while 
in Saudi.  He denied any other medical difficulties and had 
no complaints.  His blood pressure was 110/66.

Additional treatment records reported blood pressure readings 
with diastolic readings from 60 to no higher than 82, and 
systolic readings from 112 to 132.

An August 1992 health risk profile indicated that the 
appellant's blood pressure of 142/83 was mildly high.

A VA examination was conducted in October 1994.  The 
appellant reported a history of a high blood pressure 
reading.  However, he claimed that additional readings were 
normal and that there was no follow up or treatment.  The 
examiner indicated that a review of his VA medical records 
failed to show hypertensive blood pressure readings.  The 
diagnosis was of hypertensive vascular disease, not found. 

A VA general medical examination was conducted in February 
1995.  The appellant claimed that he had an elevated blood 
pressure reading in 1993 and was asked to return for 
additional readings which he thought were normal.  A review 
of his VA medical record showed multiple blood pressure 
readings, all of which were in the normal tensive range.  The 
examiner diagnosed that hypertensive vascular disease was not 
found.

At his February 1996 hearing on appeal, the appellant 
testified that in 1993 while receiving treatment for a 
stomach disorder, his doctor told him that he had high blood 
pressure.  He indicated that the doctor tried treating that 
for a while, and eventually his blood pressure returned close 
enough to normal because "they just stopped worrying about 
it."

Regarding the appellant's claim for hypertension, the 
appellant has not submitted competent medical evidence 
establishing that he currently has hypertension.  Therefore, 
his claim for service connection for hypertension must be 
denied as not well grounded.  Beyond the appellant's 
assertions, there is no evidence of record that he currently 
has hypertension.  The assertions of the appellant are 
insufficient because they are statements from a layperson with 
no medical training or expertise to provide a medical 
diagnosis.  Espiritu v. Derwinski, 2 Vet.App. 492, 494-5 
(1992).  As the appellant has not submitted competent medical 
evidence that he currently has hypertension, his claim must be 
denied as not well grounded.  Epps, 126 F.3d at 1467-68.  The 
Board is not aware of the existence of additional relevant 
evidence that could serve to well ground the appellant's 
claim. 

In this case, VARO fulfilled its obligation under section 
5103(a) in its Statement and Supplemental Statement of the 
Case, in which the appellant was informed that the reason for 
the denial of his claim was that there was no objective 
medical evidence to substantiate that he currently has 
hypertension.  Additionally, by this decision, the Board is 
informing the appellant of what is necessary to make his claim 
well grounded.

4.  Entitlement to service connection for a gastrointestinal 
disorder, including entitlement as due to an undiagnosed 
illness.

A June 1990 military examination reported that the appellant 
denied any history of frequent indigestion or stomach, liver, 
or intestinal trouble.  

A May 1991 military redeployment examination was conducted.  
The appellant reported that he had a history of stomach, 
liver or intestinal trouble, and answered whether he had a 
history of stomach or belly pain, nausea, diarrhea or bloody 
bowel movements in the affirmative.  He also claimed that he 
had persistent pain. 

A November 1991 VA treatment entry reported that the 
appellant requested a test for exposure to sand flies while 
in Saudi, but denied any other medical difficulties and had 
no complaints.

May 1992 VA treatment entries reported that the appellant 
complained of stomach problems with epigastric pain in his 
lower back.  He had no hematuria or dysuria.  His abdomen was 
soft with mild epigastric tenderness without rebound.  The 
diagnosis was GERD vs. renal stone (doubt).  KUB (kidney, 
urinary, and bladder) x-ray to rule out renal stones revealed 
that his bowel gas pattern was normal.  A calcific density in 
the pelvis had the appearance of a phlebolith.  The osseous 
structures were normal.  At his follow-up appointment, he 
denied pain and was doing much better.  He was using Maalox, 
and epigastric burning was much improved.  The assessment was 
GERD, and he was to continue anti-reflux measures.  

A June 1994 VA treatment entry reported that the appellant 
again complained of back and abdomen pain with nocturia 5 to 
6 times, of 2 to 3 years duration.  He claimed that he had 
had abdominal pain since going to Desert Storm and was 
evaluated for kidney stones but never passed any.  The 
diagnostic impression was of possible IBS (irritable bowel 
syndrome) and the appellant was advised to increase the fiber 
in his diet and take Metamucil.  X-ray of his abdomen 
revealed a nonspecific bowel gas pattern.  There was no 
evidence of mass or organomegaly.  The impression was normal 
KUB.

A September 1994 VA Persian Gulf examination reported that 
the appellant complained of lower back and suprapubic pain.  
He claimed that since returning he had continued to 
experience lower back pains on and off, 1 to 2 times per week 
which were sharp in nature with no radiation, and would last 
for 1/2 hour.  He reported a history of nausea, but no 
vomiting, diarrhea, melena or coffee grounds in stools.  
There was no relation to food intake, Maalox or Mylanta.  He 
reported a history of a 14-pound weight loss over the last 6 
months.  Gastrointestinal and abdomen examination was normal.

A VA examination was conducted in October 1994.  The 
appellant reported high epigastric burning pain associated 
with the sensation that food "hangs up" when he swallows.  
Examination of his digestive system revealed no abdominal 
viscera, areas of tenderness or masses.  

A VA general medical examination was conducted in February 
1995.  The appellant reported the he had epigastric and lower 
substernal burning pain associated with meals.  He also 
claimed that he had a sensation that food stuck as he 
swallowed with occasion regurgitation.  He claimed that the 
pain tended to be worse when he was lying down and would be 
relieved by sitting up.  No abdominal viscera or masses were 
felt.  There was slight high epigastric tenderness on 
examination.  A diagnosis of gastroesophageal reflux disorder 
was indicated and an upper GI series was suggested.  An 
intestine examination revealed no anemia, malnutrition, 
nausea, diarrhea and/or constipation or bowel disturbance.  
Diagnosis was of gastroesophageal reflux disorder, and lower 
abdominal pain of an undetermined cause.

A March 1995 entry reported that the appellant complained of 
stomach pain of 2 months duration.  A UGI series was planned 
and it was recommended that the appellant discontinue beer 
intake.

An April 1995 upper GI small bowel series was normal.

A September 1995 entry reported that the appellant complained 
of abdominal pain, and reported a history intermittent 
symptoms which had recently become worse and included 
frequency of urination at night.  He indicated a 4-year 
history of abdominal problems off and on with past 
evaluations.  Pertinent diagnostic impression was of chronic 
abdominal pain.

At his February 1996 hearing on appeal, the appellant 
testified that he had not been told he had ulcers or any 
other type of stomach disorder.  He claimed that it was 
merely suggested that it could be acid reflux.  He reported 
that his symptoms included pressure on his stomach which was 
very uncomfortable and which occurred when he slept on his 
back.

A September 1996 VA treatment entry reported that the 
appellant complained of abdominal cramping and a bloated 
feeling since the previous day.  The diagnostic impression 
was of normal findings, rule out diverticulitis of the colon, 
and an x-ray of the colon was ordered.  

Upon review of the record, the Board must find that there is 
no competent evidence linking the appellant's gastrointestinal 
disorder to service or to an undiagnosed illness.  Although 
service medical records reflect gastrointestinal complaints in 
May 1991, the existence of chronic disability was not 
demonstrated at this time.  There were no further complaints 
or findings referable to a gastrointestinal disorder until May 
1992, 11 months after his period of service, when an 
assessment of GERD was made.  There is no medical opinion 
providing a nexus between any GERD, or the subsequently 
reported possible IBS, and service.  

With regard to the appellant's claim for a gastrointestinal 
disorder due to an undiagnosed illness, the Board notes that 
the symptomatology of which the appellant has complained has 
not resulted in a disability which can be said to be 
"undiagnosed."  To the contrary, treatment records reflect 
diagnoses GERD and possible IBS.  Since there is, of record, 
medical evidence attributing the appellant's gastrointestinal 
complaints to clinically diagnosed disorders, the requirements 
for entitlement to service connection under 38 C.F.R. § 3.317 
(1998) are rendered not plausible, and the claim may also be 
viewed as not well grounded.  

The appellant's general contentions of record are again of 
insufficient probative value and VARO has advised the 
appellant of the evidence needed to complete his application 
in its Statement and Supplemental Statements of the Case, in 
which the appellant was informed that the reason for the 
denial of his claim was that there was no objective medical 
evidence to substantiate that he currently has a 
gastrointestinal disorder related to service.  Additionally, 
by this decision, the Board is informing the appellant of what 
is necessary to make his claim well grounded.

5.  Entitlement to service connection for memory loss and 
fatigue, including entitlement as due to an undiagnosed 
illness.

A June 1990 military examination reported that the appellant 
denied any history of loss of memory or amnesia, or frequent 
trouble sleeping.  

At the time of his May 1991 military redeployment 
examination, the appellant again denied any history of 
fatigue or trouble sleeping, loss of memory or amnesia.

A November 1991 VA treatment entry reported that the 
appellant requested the test for exposure to sand flies while 
in Saudi, and denied any other medical difficulties and had 
no complaints.

A VA examination was conducted in October 1994.  The 
appellant reported that within a few months of his return 
from the Persian Gulf, he began to be aware of chronic 
fatigue and lapses in his memory accompanied by irritability.  
Sensory, motor and proprioceptive modalities were grossly 
intact.  The deep tendon reflexes were hypoactive but 
symmetrical.  He was oriented as to time, place and person.  
His responses to questions were appropriate.  The examiner 
diagnosed chronic fatigue and memory lapses, cause 
undetermined.  He commented that the most troublesome thing 
to him about the appellant's history was the fact that his 
fatigue was not relieved by rest.  Most organic fatigue, in 
most cases fatigue associated with people who have been in 
the Persian Gulf, is relieved, if only temporarily, by rest.

A VA general medical examination was conducted in February 
1995.  The appellant reported complaints of fatigue and 
memory difficulties.  He claimed that he had received several 
immunizations while in the Persian Gulf and that 8-9 months 
after his return from the Persian Gulf, he began to 
experience chronic fatigue that was not relieved by rest and 
that he had difficulty remembering things.  He stated that he 
failed a military course because of difficulty with his 
memory.  He also reported difficulty with his interpersonal 
relationships and that he stayed in bed most of the day and 
night.  He claimed that he felt tearful and irritable and 
uninterested in things.  His sensory, motor and 
proprioceptive modalities were grossly intact.  His deep 
tendon reflexes were hypoactive but symmetrical.  He was 
oriented as to time, place and person.  His responses to 
questions were appropriate.  His description of tearfulness, 
early awakening, and lack of interest suggested an element of 
depression.  The lack of relief of his fatigue by rest also 
was consistent with depressive reaction.  The examiner 
diagnosed a probable depressive reaction and suggested 
psychiatric evaluation.  He commented that the only change 
since he saw the appellant in October was the prominence of 
the symptoms that could be explained by a depressive 
reaction.  He noted that the appellant's fatigue was not 
organic in that it was not even temporarily relieved by rest.  
A systemic conditions examination also indicated probable 
depressive reaction and a psychiatric examination was 
suggested.

A VA mental disorders examination was conducted in April 
1995.  Among other psychiatric symptoms, the appellant 
reported that he slept poorly, felt shaky and had difficulty 
concentrating.  The examiner noted that he had some 
depressive traits, but that they were insufficient for the 
diagnosis of a depressive disorder.  A diagnosis of post 
traumatic stress disorder on Axis I with schizoid traits on 
Axis II was indicated. 

A September 1995 entry reported that the appellant indicated 
abdominal problems with a 2-year history of "off and on" 
episodes of blurred vision/ dizziness, loss of concentration, 
headaches, decreased sleep and increased stress.  
Neurological evaluation was unremarkable.  Pertinent 
diagnostic impressions were of cephalgia and increased 
stress.  The appellant was referred for a mental health 
consultation.  He reported that he was in distress 
emotionally with suicidal and homicidal feelings. 

At his February 1996 hearing on appeal, the appellant 
described almost daily fatigue.  He claimed that even with a 
full night of sleep, he felt tired.  He reported that he 
would forget a lot.  Things would slip his mind.  He could 
not concentrate.

The Board finds that the claim for service connection for 
memory loss and fatigue due to undiagnosed illness is well 
grounded.  The appellant had active service in the Southwest 
Asia theater of operations during the Persian Gulf War; the 
memory loss and fatigue are alleged symptoms of undiagnosed 
illness; there is medical evidence of these symptoms to a 
compensable degree within the specified presumptive period; 
and there is a nexus provided by medical opinion between the 
symptoms and undiagnosed illness in the form of the report of 
VA examination in October 1994, wherein the cause of these 
symptoms was "undetermined".  Subsequent examinations have 
not established the etiology of the symptoms.  

The Board finds that the requirements for service connection 
under 38 C.F.R. § 3.317 (1998) are rendered plausible, and the 
claim not well grounded.  The merits of the claim are 
addressed in the remand portion of this decision.





	(CONTINUED ON NEXT PAGE)




ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.  To this extent only, the claim is allowed.

Having found the claim for entitlement to service connection 
for a right kidney disorder not well grounded, the claim is 
denied.

Having found the claim for entitlement to service connection 
for hypertension not well grounded, the claim is denied.

Having found the claim for entitlement to service connection 
for a gastrointestinal disorder not well grounded, the claim 
is denied.

The claim of entitlement to service connection for memory 
loss and fatigue is well grounded.  To this extent only, the 
claim is allowed


REMAND

While the appellant's claim for service connection for PTSD 
is well-grounded, actually establishing service connection 
for PTSD requires a greater evidentiary showing than that 
necessary to well-ground the claim.  In addition to medical 
evidence of a diagnosis of PTSD in accordance with DSM-IV, 
supported by findings on examination, there must be a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor, and "credible 
supporting evidence" that the claimed in-service stressor 
actually occurred.  38 C.F.R. § 3.304(f) (1999).

The VA has a duty to assist a veteran who has submitted a 
well-grounded claim in the development of facts pertinent to 
that claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a); Epps v. Gober, 126 F.3d 1464, 1468-1469 (Fed. 
Cir. 1997).  This duty to assist includes the obligation to 
develop facts when the record before the Board is clearly 
inadequate.  EF v. Derwinski, 1 Vet.App. 324 (1991); Littke 
v. Derwinski, 1 Vet.App. 90 (1990).  Here, no previous 
attempts to verify the appellant's claimed stressors through 
the U. S. Armed Services Center for Research of Unit Records 
(USASCRUR) have been made, and, if any stressors are 
verified, it appears that a VA examination to verify both the 
validity of a current PTSD diagnosis and its relationship to 
in-service stressors would be appropriate, particularly in 
light of the diagnosis of probable depressive reaction 
provided in February 1995.

With respect to the claim for  service connection for memory 
loss and fatigue, further clarification is required as to the 
etiology of these symptoms.  On the initial VA examination 
after service, in October 1994, the appellant reported that 
within a few months of his return from the Persian Gulf, he 
began to be aware of chronic fatigue and lapses in his memory 
accompanied by irritability.  At that time, the diagnosis was 
chronic fatigue and memory lapses, cause undetermined.  The 
examiner felt that the cause of the fatigue was not organic.  
The etiology of fatigue and memory loss was explored on VA 
general medical examination in February 1995 , at which time 
it was felt that the fatigue was consistent with depressive 
reaction and a psychiatric examination was suggested.  When 
the appellant underwent VA psychiatric examination in April 
1995, the etiology of fatigue and memory loss was not 
addressed.

Accordingly, the claim is REMANDED to the RO for completion 
of the following:

1.  The RO should attempt to verify the 
appellant's reported in-service stressors 
through the USASCRUR, 7798 Cissna Road, 
Suite 101, Springfield, VA 22150- 3197.

2. Following the receipt of a response 
from the USASCRUR, the RO should prepare 
a report detailing the nature of any 
stressor which it has determined is 
established by the record.  If no 
stressor has been verified, the RO should 
so state in its report.  This report 
should then to be added to the claims 
folder.

3.  If and only if the RO determines that 
a stressor has been verified, the 
appellant should be afforded a 
psychiatric examination.  The purpose of 
the eexamination is twofold: (1) to 
determine whether he suffers from PTSD; 
and (2) to determine whether his memory 
loss and fatigue are manifestations of 
depressive or other chronic psychiatric 
disorder.  All indicated studies, tests, 
and evaluations deemed necessary should 
be performed.  

With respect to the PTSD claim, the RO 
must provide the examiner with the 
summary of any stressors described above, 
and the examiner must be instructed that 
only these events may be considered for 
the purpose of determining whether 
exposure to an in-service stressor has 
resulted in the current psychiatric 
symptoms.  The examiner should also 
determine whether the diagnostic criteria 
to support the diagnosis of PTSD have 
been satisfied.  If the PTSD diagnosis is 
deemed appropriate, the examiner should 
comment upon the link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the RO.  

With respect to the memory loss and 
fatigue claim, the examiner should 
expressive opinion as to whether it is at 
least as likely as not that the 
appellant's memory loss and/or fatigue 
are manifestations of a diagnosed 
psychiatric disorder.  The claims file 
should be made available to the examiner 
for review.

4.  The RO should schedule the appellant 
for any further specialty examination 
necessary to determine whether memory 
loss and fatigue are manifestations of 
diagnosed or  undiagnosed illness.  The 
claims file should be made available to 
the examiner(s) for review.

5.  When the development requested has 
been completed, the merits of the issues 
should be reviewed by the RO with 
consideration of the additional evidence.  
If the benefit sought is not granted, the 
appellant and his representative should 
be furnished a Supplemental Statement of 
the Case, and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
adjudication.





	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 


